Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/30/2021 has been entered.

Response to Amendment
The amendment filed on 09/30/2021 under 37 CFR 1.131 has been considered.
Applicant’s arguments with respect to claims 1, 4-16, 23-24 have been considered but are moot because the arguments do not apply to any of the references as being used in the current rejection.

DETAILED ACTION
This action is responsive to application No. 16665679 filed on 10/28/2019.
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449.  These IDS has been considered.
Election/Restrictions
Applicant’s election without traverse of claims 1-16, 23-24 in the reply filed on 3/8/2021 is acknowledged.
Allowable subject matter 
Claim 3 is objected to as being dependent upon a rejected base claim (independent claim 1), but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: The closest prior art known to the Examiner is listed on the PTO 892 forms of record.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Campbell et al. (US 2015/0287916).
With respect to dependent claim 19, the cited prior art does not anticipate or make obvious, inter alia, the step of: “a fill material in direct contact with the cap”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Campbell et al. (US 2015/0287916).
Regarding independent claim 1, Campbell et al. teach an electronic device comprising:
a stack structure (Fig. 2E, element 205) comprising one or more stacks of materials (Fig. 2E, elements 230’, 240’, 250’, 260’, 270’, 280’), the materials of the one or more stacks comprising one or more chalcogenide materials (Fig. 2E, elements 250’ & 270, paragraph 0032); and 
a metal oxide material (Fig. 2E, element 210b, paragraph 0018) adjacent to the one or more stacks of materials, the metal oxide material comprising aluminum oxide (paragraph 0018), aluminum silicate, hafnium oxide, hafnium silicate, zirconium oxide, zirconium silicate, or a combination thereof and the metal oxide material extending continuously from an upper portion of the one or more stacks of materials to a lower portion of the one or more stacks of materials (Fig. 2E);
a cap (Fig. 2E, element 235) on a first surface (side surface) of the metal oxide material;
and a liner (Fig. 2E, element 210a) between the one or more stacks of materials and the metal oxide material.
Regarding claim 4, Campbell et al. teach wherein the metal oxide material is in direct contact with the liner (Fig. 2E) on the one or more stacks.
Regarding claim 5, Campbell et al. teach wherein the liner is in direct contact with a second surface (Fig. 2E, top surface) of the metal oxide material.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al. (US 2015/0287916) in view of Sonehara et al. (US 2013/0062590).
Regarding claim 6, Campbell et al. teach all of the limitations as discussed above.
Campbell et al. do not explicitly disclose wherein adjacent stacks are spaced at a half pitch of from about 10 nm to about 30 nm.
Sonehara et al. teach half pitch of memory cells smaller than 30 nm (paragraph 0081).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teachings of Campbell et al. according to the teachings of Sonehara et al. with the motivation to provide effective for miniaturization (paragraph 0081).
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al. (US 2015/0287916) in view of Sarkar et al. (US 2020/0287129).
Regarding Independent claim 7, Campbell et al. teach an electronic device comprising:
a stack structure  (Fig. 2E, element 205) comprising one or more stacks of materials (Fig. 2E, elements 230’, 240’, 250’, 260’, 270’, 280’), the materials of the one or more stacks comprising one or more chalcogenide materials (Fig. 2E, elements 250’ & 270, paragraph 0032); 

a metal oxide (Fig. 2E, element 210b, paragraph 0018) material directly vertically adjacent to the liner material.
Campbell et al. do not explicitly disclose the metal oxide material comprising a metal silicate comprising aluminum silicate, a transition metal silicate, or a combination thereof.
Sarkar et al. teach a memory device with a vertical stack (Figs. 3A-3E, elements 314 is chalcogenide material, 332 etc.) and a metal oxide material (Figs. 3A-3E, element 328, paragraph 0048) comprising a metal silicate comprising aluminum silicate vertically adjacent to the one or more stacks.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teachings of Campbell et al. according to the teachings of Sarkar et al. with the motivation to provide protection to the phase change layer 314 from contamination during an etch process (paragraph 0045).
Regarding claim 8, Campbell et al. teach wherein the metal oxide material comprises a thickness of from about 1.0 nm to about 2.5 nm (paragraph 0016).
Regarding claim 9, Campbell et al. teach wherein the one or more stacks further comprise one or more carbon materials (paragraph 0042).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al. (US 2015/0287916) in view of Sarkar et al. (US 2020/0287129) and further in view of Gerdes et al. (US 2011/0077152).
Regarding claim 10, Campbell et al. modified by Sarkar et al. teach all of the limitations as discussed above.
Campbell et al. modified by Sarkare al. do not explicitly disclose wherein the metal oxide material comprises from about 20 atomic percent to about 80 atomic percent of silicon.
The atomic ratio of silicon in a metal oxide silicate can be varied as shown by Gerdes et al. in paragraph 0041. Accordingly the atomic ratio of silicon is an art recognized variable. It would have been obvious to one of ordinary skill in the art, to optimize the atomic ratio and arrive at the claim 10 limitation. With respect to the limitations of Claim 10, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233 (CCPA 1955).  It would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the atomic ratio through routine experimentation and optimization to obtain optimal or desired device performance because the atomic ratio is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05. Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 f.2d .
Claims 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al. (US 2015/0287916) in view of Sarkar et al. (US 2020/0287129) and further in view of Lai et al. (US 2019/0386213).
Regarding independent claim 11, Campbell et al. teach an electronic device comprising:
an array of memory cells (paragraph 0002-0004), the memory cells comprising: 
stacks of materials (Fig. 2E, stack 205 comprising elements 230’, 240’, 250’, 260’, 270’, 280’) comprising one or more chalcogenide materials (Fig. 2E, elements 250’ & 270, paragraph 0032); 
a seal structure (Fig. 2E, element 210a) directly adjacent to the stacks of materials, the seal structure comprising a silicon nitride material (paragraph 0014) adjacent to the stacks and a metal oxide material (Fig. 2E,element 210b, paragraph 0018) adjacent to the silicon nitride material; 
a cap structure (Fig. 2E, element 235) directly adjacent to the seal structure; and 
bit lines (Fig. 2E, element 230’, paragraph 0011) electrically coupled to the memory cells.
Campbell et al. do not explicitly disclose the metal oxide material comprising a metal silicate and the metal oxide material vertically adjacent to the stacks of materials; and access lines coupled to the memory cells.
l, 332 etc.) and a metal oxide material (Figs. 3A-3E, element 328, paragraph 0048) comprising a metal silicate comprising aluminum silicate vertically adjacent to the one or more stacks.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teachings of Campbell et al. according to the teachings of Sarkar et al. with the motivation to provide protection to the phase change layer 314 from contamination during an etch process (paragraph 0045).
Campbell et al. modified by Sarkar et al. do not explicitly disclose access lines coupled to the memory cells.
Lai et al. teach a memory device comprising access lines (Fig. 1, element 102) and bit lines (Fig. 1, element 101) electrically coupled to the memory cells (Fig. 1, paragraph 0030).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teachings of Campbell et al. and Sarkar et al. according to the teachings of Lai et al. with the motivation to form a 3D-cross point array memory (paragraph 0015).
Regarding claim 12, Campbell et al. teach wherein the stacks comprise an aspect ratio of from about 10:1 to about 50:1 (paragraph 0011).
Regarding claim 13, Campbell et al. teach wherein the stacks comprise a single chalcogenide material (paragraph 0032).
Regarding claim 14, Campbell et al. teach wherein the silicon nitride material is in direct contact with sidewalls of the stacks, the metal oxide material is in direct contact 
Regarding claim 15, Campbell et al. teach further comprising a conductive material (Fig. 2E, element 270’) in direct contact with a conductive material (Fig. 2E, element 280’) in an upper portion of the stacks and another conductive material (Fig. 2E, element 240’) in direct contact with a conductive material (Fig. 2E, element 230’) in a lower portion of the stacks.
Regarding claim 16, Campbell et al. modified by Sarkar et al. teach wherein the metal oxide material comprises aluminum hafnium silicate, aluminum zirconium silicate, or hafnium zirconium silicate (paragraph 0048 of Sarkar).
Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Lai et al. (US 2019/0386213) in view of Sarkar et al. (US 2020/0287129) and further in view of Campbell et al. (US 2015/0287916).
Regarding independent claim 23, Lai et al. teach an electronic device comprising:
an input device (Fig. 18, element 3206, paragraph 0082); 
an output device (Fig. 18, paragraph 0082 discloses output device connected through the data out line 3215); 
a processor (Fig. 18, element 3209, paragraph 0082) operably coupled to the input device and the output device; and 

stacks of materials (Fig. 1, elements 101, 103, 104, 105, 106, 107, 108, 102) comprising one or more chalcogenide materials (paragraph 0032-0033); 6Serial No. 16/665,679 
a metal oxide material (Fig. 1, element 110, paragraph 0042) adjacent to the stacks of materials, the metal oxide material formulated to hermetically seal the stacks of materials (the metal oxide of Lai et al. is the same as the instant application, accordingly the intended use/functionality would also be the same).
Lai et al. do not explicitly disclose the metal oxide material comprising a metal silicate and the metal comprising aluminum or a transition metal, a cap structure directly contacting an upper surface of the metal oxide material.
Sarkar et al. teach a memory device with a vertical stack (Figs. 3A-3E, elements 314 is chalcogenide material, 332 etc.) and a metal oxide material (Figs. 3A-3E, element 328, paragraph 0048) comprising a metal silicate comprising aluminum silicate vertically adjacent to the one or more stacks.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teachings of Lai et al. according to the teachings of Sarkar et al. with the motivation to provide protection to the phase change layer 314 from contamination during an etch process (paragraph 0045).
Lai et al. modified by Sarkar et al. do not explicitly disclose a cap structure directly contacting an upper surface of the metal oxide material.

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teachings of Lai et al. and Sarkar et al. according to the teachings of Campbell et al. with the motivation to provide a seal  (paragraph 0017).
Regarding claim 24, Lai et al. modified by Sarkar et al. teach a silicon nitride material (Fig. 3E, element 326, paragraph 0047 of Sarkar) between the metal silicate material (Fig. 3E, element 328 of Sarkar) and the stacks of materials (Fig. 3E of Sarkar).

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHED AHMED whose telephone number is (571)272-3477.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

							/SHAHED AHMED/
Primary Examiner, Art Unit 2813